TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 30, 2013



                                       NO. 03-13-00154-CV


                                    Carolyn Barnes, Appellant

                                                v.

                                  Velocity Credit Union, Appellee




     APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant pay all

costs relating to this appeal both in this Court and the court below; and that this decision be

certified below for observance.